Case 1:19-cv-00131-EJF Document 8 Filed 11/20/19 Page 1of 9

Michael Patrick O’Brien (USB #4894)

Mark D, Tolman (USB #10793)

Paul R. Smith (USB #14325)

JONES WALDO HOLBROOK & McDONOUGH, PC
170 S. Main Street, Suite 1500

Salt Lake City, Utah 84101

Telephone: (801) 521-3200
MTolman@joneswaldo.com

Attorneys for Defendants Bridge House, LLC and James Healey

 

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF UTAH, CENTRAL DIVISION

 

LIBERTY LESTER, an individual,
Plaintiff, MOTION TO DISMISS AND
MEMORANDUM IN SUPPORT
Vv.
BRIDGE HOUSE, LLC, a Utah limited Civil No, 1:19-cv-00131
liability company, and JAMES HEALEY, an
individual,
Defendants.

 

 

Defendant James Healey, by and through his undersigned counsel, and pursuant to Rule
12(b)(6) of the Federal Rules of Civil Procedure, hereby moves the Court to dismiss Plaintiffs
sole claim against him, in which she seeks to impose individual liability under the federal Family
Medical Leave Act (FMLA), even though he was only her supervisor.

RELIEF SOUGHT

In her Complaint, Plaintiff Liberty Lester alleges that Defendant Bridge House, LLC

discriminated against and ultimately terminated her due to her pregnancy, in violation Title VII

1616645.1

 
Case 1:19-cv-00131-EJF Document 8 Filed 11/20/19 Page 2 of 9

and the FMLA. She also alleges that Bridge House violated the Employee Retirement Income
Security Act (ERISA) by failing to give her proper COBRA notice upon her termination.

But Lester only names Defendant James Healey in conjunction with one of her claims: the
Second Cause of Action, in which she alleges that Bridge House interfered with her FMLA rights
by terminating her before she could become eligible for FMLA leave. Lester claims that Mr.
Healey is individually liable for that alleged interference because he was her supervisor when
Bridge House terminated her employment.

Ms, Lester’s claim against Mr. Healey fails on its face. The FMLA only imposes
interference liability on “employers.” While the FMLA includes individuals such as corporate
officers and owners in its definition of employers, it does not include mere supervisors. Mr. Healey
is not a corporate officer or owner of Bridge House—he was only Ms. Lester’s supervisor. Thus
he cannot be individually liable for any alleged interference with Ms, Lester’s FMLA rights.

Mr. Healey therefore requests that the Court dismiss all of Plaintiff's claims against him with

 

prejudice.
STATEMENT OF FACTS
1. Plaintiff Liberty Lester worked for Bridge House for less than one year. See Compl.
q 8.
2. Defendant James Healey was one of Ms. Lester’s supervisors while she was

employed at Bridge House. See id. § 3. Ms. Lester does not allege that Mr. Healey is a corporate

officer or owner of Bridge House. !

 

! Indeed, Ms. Lester cannot in good faith make this allegation. Mr. Healey is not, nor has
he ever been, a corporate officer or owner of Bridge House. See Declaration of James Healey

1616645. 1

 

 
Case 1:19-cv-00131-EJF Document 8 Filed 11/20/19 Page 3 of 9

3, Bridge House terminated Ms. Lester’s employment on August 24, 2018. See id.
{ 27. Ms. Lester contends that Mr. Healey informed her of the termination.” See id.

4, Ms. Lester’s only claim against Mr. Healey is her Second Cause of Action for
FMLA interference. See id. [§ 45-53.

5, Ms. Lester alleges that, “[b]y terminating [her], Defendants interfered with her
attempt to exercise her right to leave protected by the FMLA.” See id. { 52.

STANDARD

In analyzing the merits of a motion to dismiss, courts must accept “all the well-pleaded
allegations of the complaint as true and must construe them in the light most favorable to the
plaintiff.” Baca v. Colorado Dep’t of State, 935 F.3d 887, 928 (10th Cir. 2019) (internal quotation
omitted). However, to survive a motion to dismiss, “a plaintiff must plead facts sufficient to state
a claim to relief that is plausible on its face.” Jd. Plaintiff has not, and cannot, meet this standard
with respect to her claim against Mr. Healey.

ARGUMENT

Lester claims that Defendants (Bridge House and James Healey) interfered with her FALA
rights by terminating her employment before she could take FMLA leave. See Compl. § 52. But
Lester acknowledges that Mr. Healey was merely her supervisor. See id. §3. Nowhere in her

Complaint does she contend that Mr. Healey held a corporate office within Bridge House or that

 

(“Healey Declaration”) § 3, a true and correct copy of which is attached hereto as Exhibit A.
Instead, Bridge House employs Mr. Healey as Program Director. See id. ¥ 2.

2 Tn fact, Mr. Healey was not involved in the decision to terminate Ms. Lester, nor is he the
person that informed her of the termination. See Healey Declaration § 4. However, because the
Court must “accept all the well-pleaded allegations of the complaint as true,” Baca, 935 F.3d
at 928, Mr. Healey will likewise treat Ms. Lester’s allegation as true for purposes of this motion.

1616645.1

 
Case 1:19-cv-00131-EJF Document 8 Filed 11/20/19 Page 4 of 9

he is an owner of Bridge House. Thus Mr. Healey cannot be considered an “employer” under the
FMLA.

The FMLA makes it unlawful for any “employer” to interfere with FMLA leave. 29 U.S.C.
§ 2615(a). An “employer” includes “any person who acts, directly or indirectly, in the interest of
an employer to any of the employees of such employer.” 29 U.S.C. § 2611(4)(A)(ii). Persons found
to be “acting in the interest of an employer” are “individually liable for any violations of the
requirements of FMLA.” 29 C.F.R. § 825.104(d). This language, if construed liberally, could
impose FMLA liability on virtually every employee of a company.

Fortunately, the Code of Federal Regulations clarifies that persons “acting in the interest
of an employer” means individuals such as “corporate officers.” 29 C.F.R. § 825.104(d). On the
other hand, “[i]ndividuals who have no corporate role beyond a managerial position are not
employers under the FMLA.” Stuart v. Regis Corp., No. 1:05CV00016DAK, 2006 WL 1889970,
at *6 (D. Utah July 10, 2006) (internal citations omitted); see also Branham vy. Delta Airlines, 184
F, Supp. 3d 1299, 1314 (D. Utah 2016) (same).? This is because the FMLA was not intended to
“impose liability on mere supervisory employees as opposed to owners, officers, etc.” Stuart, 2006

WL 1889970, at *6.4

 

3 See also Hall v. Life Care Ctrs. of Am., Inc., No, 16-2729-JTM, 2017 WL 552393, at *]
(D. Kan. Feb. 10, 2017) (“Generally, an individual supervisor is not considered an employer under
the FMLA absent some corporate role beyond his managerial position.” (citing Mondaine v. Am.
Drug Stores, Inc., 408 F. Supp. 2d 1169, 1186 (D. Kan, 2006) and Stuart, 2006 WL 1889970,
at *6)).

4 But see Rowley v. Brigham Young University, 372 F. Supp. 3d 1322, 1331-32 (D. Utah
2019) (without addressing Stuart and Branham, holding department chair of a private university
could be individually liable under the FMLA).

1616645. 1

 
Case 1:19-cv-00131-EJF Document 8 Filed 11/20/19 Page 5 of 9

Here, Ms. Lester contends that “[b]y terminating [her], Defendants interfered with her
attempt to exercise her right to leave protected by the FMLA.” Compl. § 52. But Mr. Healey cannot
be individually liable for any alleged FMLA interference because he is not, nor has he ever been,
a corporate officer or owner of Bridge House. Instead, as pleaded in the Complaint, Mr. Healey is
a mere “supervisor.” /d. §3. Thus he cannot be held personally liable for any alleged FMLA
violation.

CONCLUSION

Although the FMLA imposes individual liability for interference, that liability extends only
to corporate officers and owners. Mr. Healey is not a corporate officer or owner of Defendant
Bridge House. He was only ever Plaintiff's supervisor. Thus he cannot be held individually liable
under the FMLA. The Court should therefore dismiss Plaintiffs claims against him with prejudice.

Dated this 20" day of November, 2019.

JONES WALDO HOLBROOK & McDONOUGH PC

By: /s/ Paul R. Smith
Michael Patrick O’Brien
Mark D. Tolman
Paul R. Smith
Attorneys for Bridge House, LLC and James Healey

1616645.1

 
Case 1:19-cv-00131-EJF Document 8 Filed 11/20/19 Page 6 of 9

CERTIFICATE OF SERVICE

I hereby certify that the foregoing MOTION TO DISMISS AND MEMORANDUM IN
SUPPORT was filed with the clerk of the court using the CM/ECF system on the 20" day of
November, 2019, and will be sent electronically to all registered participants as identified on the
notice of electronic filing as follows:

April L. Hollingsworth

Katie Panzer

HOLLINGSWORTH LAW OFFICE, LLC
1881S. 1100 E.

Salt Lake City, Utah 84105
april@aprilhollingsworthlaw.com
katie@aprilhollingsworthlaw.com

 

 

/s/ Paul R. Smith

1616645. 1

 
Case 1:19-cv-00131-EJF Document 8 Filed 11/20/19 Page 7 of 9

EXHIBIT A

 

1616645. 1

 

 
Case 1:19-cv-00131-EJF Document 8 Filed 11/20/19 Page 8 of 9

Mark D. Tolman (USB #10793)
Michael Patrick O’Brien (USB #4894)
Paul R. Smith (USB #14325)

JONES WALDO HOLBROOK & McDONOUGH, PC

170 S. Main Street, Suite 1500
Salt Lake City, Utah 84101
Telephone: (801) 521-3200
MTolman@joneswaldo.com

Attorneys for Defendants Bridge House, LLC and James Healey

 

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF UTAH, CENTRAL DIVISION

 

LIBERTY LESTER, an individual.
Plaintiff,
Vv.
BRIDGE HOUSE, LLC, a Utah limited
liability company, and JAMES HEALEY, an

individual,

Defendants.

 

DECLARATION OF JAMES HEALEY

Civil No. 1:19-cv-00131

 

I, James Healey, being over the age of 18 and having personal knowledge of the averments

made below, hereby declare as follows:

l, Tam an employee of Bridge House, LLC.

2. Bridge House employs me as a Program Director.

3. Tam not now, nor have I ever been, a corporate officer or owner of Bridge House,

LLC.

1616814.1

 
Case 1:19-cv-00131-EJF Document 8 Filed 11/20/19 Page 9 of 9

4, I was not involved in the decision to terminate Liberty Lester's employment at
Bridge House, nor did J inform Ms. Lester that she was being terminated.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
statements are true and correct to the best of my knowledge, information, and belief.

DATED this *** day of November, 2019,

DECLARANT

cue

EE Woo
“Tames Healey er

1616814.]

 
